           Case 3:20-cv-00022-MEM Document 58 Filed 03/02/21 Page 1 of 6



                    UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

MIDVALE PAPER BOX COMPANY, :
    INC.,
                           :
          Plaintiff                          CIVIL ACTION NO. 3:20-0022
                           :
          v
                           :                  (JUDGE MANNION)
CINTAS CORPORATION d/b/a
CINTAS FIRE PROTECTION,    :

               Defendant                 :


                                   MEMORANDUM
      Presently before the court is a motion filed by the defendant Cintas

Corporation (“Cintas”) to dismiss or strike the plaintiff Midvale Paper Box

Company, Inc.’s (“Midvale”) request for punitive damages. (Doc. 16). For the

reasons set forth below, the motion will be DENIED.


      I.       STANDARD

      Cintas’s motion to dismiss is brought pursuant to the provisions of

Fed.R.Civ.P.12(b)(6). This rule provides for the dismissal of a complaint, in

whole or in part, if the plaintiff fails to state a claim upon which relief can

granted. Dismissal should only occur where it appears that the plaintiff can

prove no set of facts in support of his claim which would entitle him to relief.

Conley v. Gibson, 355 U.S. 41, 45-46 (1957). Accordingly, dismissal is

appropriate “only if, after accepting as true all of the facts alleged in the
          Case 3:20-cv-00022-MEM Document 58 Filed 03/02/21 Page 2 of 6



complaint, and drawing all reasonable inferences in the plaintiff’s favor, no

relief could be granted under any set of facts consistent with the allegations

of the complaint.” Trump Hotel and Casino Resorts, Inc. v. Mirage Resorts,

Inc., 140 F.3d 478, 483 (3d Cir. 1998) (citing ALA, Inc. v. CCair, Inc., 29 F.3d

855, 859 (3d Cir. 1994)).

      In deciding a motion to dismiss, a court should generally consider only

the allegations contained in the complaint, the exhibits attached to the

complaint, matters of public record, and “undisputably authentic” documents

which plaintiff has identified as the basis of his claim. See Pension Benefit

Guarantee Corp. v. White Consolidated Industries, Inc., 998 F.2d 1192, 1196

(3d Cir. 1993).

      It must also be remembered that when considering a motion to dismiss

under Rule 12(b)(6), the important inquiry is not whether the plaintiff will

ultimately prevail on the merits of his claim, but only whether he is entitled to

offer evidence in support of them. Scheuer v. Rhodes, 416 U.S. 233, 236

(1974).

      In the alternative, Cintas seeks to have the request for punitive

damages stricken. Under Rule 12(f), “[t]he court may strike from a pleading

an insufficient defense or any redundant, immaterial, impertinent, or

scandalous matter.” Fed.R.Civ.P.12(f). “Immaterial matter is that which has

no essential or important relationship to the claim for relief.” Delaware Health
                                      -2-
        Case 3:20-cv-00022-MEM Document 58 Filed 03/02/21 Page 3 of 6



Care, Inc. v. MCD Holding Co., 893 F.Supp. 1279, 1291-92 (D.Del. 1995).

“Impertinent matter consists of statements that do not pertain, and are not

necessary, to the issues in question.” Id.

      “District Courts are afforded ‘considerable discretion’ when addressing

a motion to strike. Generally, motions to strike are not favored and usually

will be denied unless the allegations have no possible relation to the

controversy and may cause prejudice to one of the parties, or if the

allegations confuse the issues.” Charleston v. Salon Secrets Day Spa, Inc.,

No. 08–5889, 2009 WL 1532050, at *2 (E.D.Pa. June 1, 2009) (internal

citation and quotation marks omitted).


      II.   DISCUSSION

      In its Amended Complaint, (Doc. 11), Midvale alleges it is a tenant on

the basement floor of a warehouse owned by Back Spin Seating, which

entered into a contract with Cintas to repair and replace the damaged

sprinkler system “from underground to line piping” in the warehouse. (Doc.

11, at 2). Midvale contends that, in doing so, Cintas removed thrust block

rods, which supported the sprinkler system’s pipes and, recklessly

disregarding the age of the building, it improperly replaced them with

“megalug” pipe joint restraints. Midvale alleges that Cintas knew or had

reason to know that the megalug restrains alone were not sufficient to


                                     -3-
       Case 3:20-cv-00022-MEM Document 58 Filed 03/02/21 Page 4 of 6



stabilize the pipes, and that Cintas failed to properly inspect the piping

system.

      After Cintas completed its work, Midvale alleges a pipe fitting failed,

resulting in the basement being flooded with approximately 16 inches of water

over an area of about 46,000 square feet. Midvale brought this single-count

negligence action against Cintas, asserting that the flooding extensively

damaged its inventory and equipment and requested $1,070,000.00 in

damages. Additionally, because Midvale argues that Cintas’s actions were

“outrageous and/or undertaken with a reckless indifference,” (Doc. 11, at 4),

Midvale argues it is entitled to punitive damages.

      In its present motion, Cintas argues that Midvale’s request for punitive

damages should be dismissed or stricken because none of Midvale’s

allegations, if true, demonstrate that Cintas acted so outrageously as to justify

punitive damages.

      Federal courts sitting in diversity cases apply federal procedural and

state substantive law. Hanna v. Plumer, 380 U.S. 460, 465 (1965) (citing Erie

R.R. v. Tompkins, 304 U.S. 64 (1938)). Pennsylvania’s substantive law must

therefore apply here regarding the issue of punitive damages.

      Under Pennsylvania law, punitive damages may be awarded only for

conduct that is especially egregious or outrageous. Martin v. Johns-Manville

Corp., 494 A.2d 1088, 1096-97 (Pa. 1985). Punitive damages are
                                     -4-
       Case 3:20-cv-00022-MEM Document 58 Filed 03/02/21 Page 5 of 6



appropriate to punish and deter only extreme behavior and, even in the rare

instances in which they are justified, are subject to strict judicial controls. The

conduct must evince the defendant’s evil motive or reckless indifference to

the rights of others. Chambers v. Montgomery, 192 A.2d 355, 358 (Pa.

1963). The phrase “reckless indifference to the interests of others” has

sometimes been referred to as “wanton misconduct,” which means that “the

actor has intentionally done an act of an unreasonable character, in

disregard to a risk known to him or so obvious that he must be taken to have

been aware of it, and so great as to make it highly probable that harm would

follow.” McClellan v. HMO, 413 Pa.Super. 128, 604 A.2d 1053, 1061

(Pa.Super. 1992) (quoting Evans v. Philadelphia Transp. Co., 212 A.2d 440,

443 (Pa. 1965)).

      Pennsylvania has adopted §908 of the Restatement (Second) of Torts

and accompanying comments regarding the imposition of punitive damages.

Section 908(2) provides:

            Punitive damages may be awarded for conduct that
            is outrageous, because of the defendant’s evil motive
            or his reckless indifference to the rights of others. In
            assessing punitive damages, the trier of fact can
            properly consider the character of the defendant's
            act, the nature and extent of the harm to the plaintiff,
            that the defendant caused or intended to cause and
            the wealth of the defendant.
Restatement of Torts (Second) §908(2).


                                       -5-
               Case 3:20-cv-00022-MEM Document 58 Filed 03/02/21 Page 6 of 6




           The Pennsylvania Supreme Court has stated that “[the] assessment of

punitive damages [is] proper when a person's actions are of such an

outrageous nature as to demonstrate intentional, willful, wanton, or reckless

conduct, and are awarded to punish that person for such conduct.” SHV

Coal, Inc. v. Continental Grain Co., 587 A.2d 702, 704 (Pa. 1991). Punitive

damages may not be awarded for misconduct, “which constitutes ordinary

negligence such as inadvertence, mistake and errors of judgment.” Martin,

494 A.2d at 1097.

           At this stage of the proceedings, it is unclear whether Midvale will be

able to prove its claims regarding punitive damages. However, that is not the

issue, here, on a motion to dismiss. For purposes of the instant motion to

dismiss, Midvale has sufficiently alleged claims for punitive damages, such

that the court will allow it to proceed. 1 Accordingly, the court will DENY

Cintas’s motion to dismiss or strike the request for punitive damages.

           An appropriate order will issue.




                                          s/ Malachy E. Mannion______
                                          MALACHY E. MANNION
                                          United States District Judge
DATED: March 2, 2021
20-22-01




           1
      Having denied Cintas’s motion on the merits, the court does not reach
Midvale’s arguments regarding the timeliness of Cintas’s motion.
                                           -6-
